11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


George Mitchell,                                  * From the 318th District
                                                    Court of Midland County,
                                                    Trial Court No. FM54997.

Vs. No. 11-13-00187-CV                            * October 31, 2013

Birdie Cooks Mitchell,                            * Per Curiam Memorandum Opinion
                                                    (Panel consists of: Wright, C.J.,
                                                    McCall, J., and Willson, J.)


    This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal is
dismissed. The costs incurred by reason of this appeal are taxed against George
Mitchell.